DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites polypropylene resin particles “comprising” polypropylene-based resin particles, which in turn “comprise” a base resin that is a polypropylene-based mixture. Yet the claim further recites 100 parts by weight of the polypropylene-based mixture “consist” of two ingredients. The term “consist” excludes the presence of other ingredients, yet the term “comprise” is open to other ingredients. The presence of the two terms in close proximity means it is confusing if other ingredients 
Claims 2-7 depend on claim 1 and do not remedy this deficiency. 
Claims 3-5 are further rejected as they also use the term “comprise” to add further ingredients. Claims 6-7 depend on claim 4 and are further rejected for the same reason. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H03-086737 by Kuwabara et al in view of US 5081322 by Winter et al.
Kuwabara describes polyolefin expanded particles.
Regarding claim 1, Kuwabara describes polypropylene-based resin expanded particles (translation Overview p.1 paragraph 1; Example 1 p.6 penultimate paragraph) comprising a base resin that is propylene-based (ethylene/propylene random copolymer 2.5 wt% ethylene) and has a melting point of 146C (Example 1 p.6 penultimate paragraph). The polypropylene composition comprises 0.5-5 wt% wax, optionally polypropylene wax (p.3 paragraph 3). This amount overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Kuwabara describes values overlapping with the claimed range.
Kuwabara is silent as to the melting point of the polypropylene wax and the identity of the polypropylene wax as a copolymer of propylene and one or more alpha olefins. 
Winter describes polypropylene wax. 
Winter describes a polypropylene wax with a tunable melting point between 50-150C (col 3 ln 65-70) which is a copolymer of propylene with olefins (col 1 ln 55-60), specifically alpha olefins (col 3 ln 50-55). Winter states that his polypropylene wax has low catalyst residue, where catalyst residue is a problem and difficult to remove in other polypropylene waxes (col 1 ln 33-39; col 8 ln 62-65). Thus it would be obvious to one of ordinary skill to use the polypropylene wax of Winter where Kuwabara is silent as to specific propylene wax in order to avoid catalyst residue in the wax. 
 Where Winter describes an overlapping melting point of the wax with the instant claim, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Winter describes values overlapping with the claimed range. 

Regarding claim 2, Winter describes metallocene-catalyzed polypropylene wax (col 1 ln 55-60). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP H03-086737 by Kuwabara et al in view of US 5081322 by Winter et al in further view of WO 2014084165 by Yoshida et al, represented herein by US 20150284526. 
Kuwabara is described above.
Regarding claim 3, Kuwabara is silent as to further additives to his polypropylene particles. It is noted that Kuwabara uses a process in which the polypropylene particles impregnated with a blowing agent in an aqueous solution (Example p.6 penultimate paragraph). The blowing agent is optionally carbon dioxide (p.3 penultimate paragraph). 
Yoshida also describes polypropylene resin foamed particles.
Yoshida describes adding a hydrophilic compound to his polypropylene foamable particles in an amount of 0.01-5 wt% (paragraph 85), which overlaps with the claimed range. Yoshida states that the hydrophilic compound promotes increased expansion ratio (paragraph 85). It is noted that -similar to Kuwabara- Yoshida describes impregnating polypropylene particles with carbon dioxide in an aqueous dispersion. It would be obvious to one of ordinary skill to add the hydrophilic compound of Yoshida to the polypropylene particle of Kuwabara in order to increase the expansion ratio.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP H03-086737 by Kuwabara et al in view of US 5081322 by Winter et al in further view of US 20040054042 by Iwamoto et al.
Kuwabara is described above. 
Regarding claims 4-7, Kuwabara is silent as to adding coloring agents to his polypropylene particles. 
Iwamoto describes pre-expanded polypropylene particles. 
Iwamoto states that additives such as carbon black may be added to the polypropylene particles, and that these serve to color the composition (paragraph 40). Iwamoto exemplifies adding 2.5 wt% of the carbon black (paragraph 59). Thus it would be obvious to one of ordinary skill to add carbon black to Kuwabara’s polypropylene expanded particles in the amount described by Iwamoto in order to color the composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766